NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

             TRENTON TIMOTHY JACKSON, JR., Appellant.

                             No. 1 CA-CR 18-0275
                               FILED 2-7-2019


           Appeal from the Superior Court in Maricopa County
                        No. CR2017-102628-001
                 The Honorable Jay R. Adleman, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Jeffrey L. Force
Counsel for Appellant
                           STATE v. JACKSON
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Lawrence F. Winthrop delivered the decision of the Court, in which
Presiding Judge Jennifer M. Perkins and Judge Jon W. Thompson joined.


W I N T H R O P, Judge:

¶1             Trenton Timothy Jackson, Jr. (“Jackson”) appeals his
convictions and sentences for three counts of aggravated assault. Jackson’s
counsel filed a brief in accordance with Anders v. California, 386 U.S. 738
(1967), and State v. Leon, 104 Ariz. 297 (1969), stating he has searched the
record for error but could not identify any “arguable question of law that is
not frivolous.” Jackson’s counsel therefore requests that we review the
record for fundamental error. See State v. Clark, 196 Ariz. 530, 537, ¶ 30
(App. 1999) (explaining that, after receiving an “Anders brief,” this Court
reviews the entire record for reversible error). This Court allowed Jackson
to file a supplemental brief in propria persona, but he did not do so.

¶2            We have appellate jurisdiction pursuant to the Arizona
Constitution, Article 6, Section 9, and Arizona Revised Statutes (“A.R.S.”)
sections 12-120.21(A)(1), 13-4031, and 13-4033(A) (2018).1 Finding no
reversible error, we affirm Jackson’s convictions and sentences.

                FACTS AND PROCEDURAL HISTORY2

¶3             On the evening of January 16, 2017, Z.H., his wife T.H., and
their infant son traveled to downtown Phoenix to watch a basketball game.
The family drove to a “park and ride” lot near the airport because they
planned to ride the light rail to the basketball arena. While they waited on
the light rail platform, Jackson approached the family. He did not speak,
but he began to walk in circles around them. Eventually, Z.H. spoke to
Jackson, and Jackson pulled out a knife in his right hand. Z.H. stood up
and directed his wife to run away with their son. After T.H. ran away, she


1      Absent material revision after the date of an alleged offense, we cite
a statute’s current version.

2      “We view the evidence in the light most favorable to sustaining the
verdicts and resolve all inferences against appellant.” See State v. Fontes,
195 Ariz. 229, 230, ¶ 2 (App. 1998) (internal citation omitted).


                                      2
                            STATE v. JACKSON
                            Decision of the Court

called the police. Z.H. then attempted to back away from Jackson, but
Jackson continued to follow him the length of the light rail platform. People
walking by noticed the encounter and began yelling at Jackson. Jackson
briefly turned away to confront the onlookers and Z.H. ran away. By the
time Jackson attempted to pursue Z.H. again, Z.H. had already found his
wife and got into their car.

¶4           The police arrived shortly after in response to T.H.’s 9-1-1 call.
The police approached Jackson with their guns drawn, but Jackson refused
to cooperate with their instruction. After multiple requests for Jackson to
remove his hands from his pockets, an officer tased Jackson.

¶5              Jackson was arrested and taken into custody.           When
questioned by the arresting officer, he refused to answer any questions. The
State filed a complaint against Jackson on January 19, 2017, and a grand jury
charged Jackson by indictment on January 25, 2017. The charges included
two counts of aggravated assault as a class two dangerous felony (Counts
1 and 2) and two counts of aggravated assault as a class three dangerous
felony (Counts 3 and 4). The State subsequently filed a supervening
indictment, charging Jackson with the same crimes. The State also alleged
several aggravating circumstances, including that the offenses caused
physical, emotional, or financial harm to the victims and that Jackson was
previously convicted of a felony within ten years of the alleged offense.3

¶6           A Rule 11 competency hearing was held on May 23, 2017.
After reviewing reports based on two medical examinations, the court
found Jackson competent to stand trial. In addition, the parties stipulated
that Jackson’s competency was “medication dependent,” and the court
ordered Jackson to follow a prescribed treatment plan for the duration of
the trial.

¶7             After the State presented its case at trial, both Jackson and his
mother expressed to the court their concern that he did not fully understand
what was happening in the trial proceedings. The court rejected their
concerns, stating that nothing had changed since Jackson was determined
mentally competent and his attempt to raise issues of competency after the
State rested appeared “very self-serving.” Ultimately, Jackson decided to
testify as part of his defense.

¶8          Jackson testified that he was carrying the knife for protection
because his mother recently kicked him out of her house. Jackson also


3      The State also alleged three historical prior felonies.


                                       3
                           STATE v. JACKSON
                           Decision of the Court

explained that he was upset because his money was recently stolen. He
stated he took methamphetamines a few days earlier, and he believed he
was still under the influence of the drugs when he encountered Z.H. and
his family. Throughout his testimony Jackson maintained that he did not
intend to hurt anyone with the knife.

¶9           The jury found Jackson guilty as to Counts 3 and 4 and
returned a hung jury as to Counts 1 and 2. The court then held an
aggravation phase, and the jury found aggravating circumstances for both
Counts 3 and 4.

¶10           Prior to sentencing, Jackson entered a plea deal for Counts 1
and 2 instead of proceeding to a second trial. As part of the deal, Jackson
pled guilty to Count 1 and the State dismissed the charges for Count 2.

¶11           At sentencing, the court considered mitigating and
aggravating factors. Jackson submitted a letter to the court requesting
admittance to a mental health facility rather than a jail sentence, but the
court explained it did not have the authority to do so because he was
already convicted. The court did consider Jackson’s mental health issues as
a mitigating factor along with his willingness to sign the plea deal. The
court found the presumptive sentences appropriate and sentenced Jackson
as follows: twelve years’ imprisonment (Count 1); eleven and one quarter
years’ imprisonment (Count 3); eleven and one quarter years’
imprisonment (Count 4). The court ordered the imprisonment terms to run
concurrently, and the court retained jurisdiction over restitution. Because
Jackson was on probation when he committed the offenses, the court
revoked his probation and sentenced him to three and a half additional
years’ imprisonment pursuant to A.R.S. § 13-708(E).4

                                ANALYSIS

¶12            We have reviewed the entire record for reversible error and
find none. See Leon, 104 Ariz. at 300. The record reflects the proceedings
were conducted in compliance with Jackson’s constitutional and statutory
rights and the Arizona Rules of Criminal Procedure. He was represented
by counsel at all stages of the proceedings against him and was present at
all critical stages. Although Jackson raised the issue of competency
multiple times during the trial, the court acted within its discretion when it
denied a second Rule 11 evaluation. State v. Amaya-Ruiz, 166 Ariz. 152, 162


4     The three and a half years’ imprisonment runs consecutively with
Counts 1, 3, and 4.


                                      4
                            STATE v. JACKSON
                            Decision of the Court

(1990) (“The trial court has broad discretion in determining whether
reasonable grounds exist to order a competency hearing and its decision
will not be reversed absent a manifest abuse of discretion.”) (internal
citation omitted).

¶13          The State presented evidence sufficient to allow the jury to
convict Jackson, and the jury was properly comprised of twelve members.
The court properly instructed the jury on the elements of the charges, the
State’s burden of proof, and the necessity of a unanimous verdict. The jury
returned a unanimous verdict, which was confirmed by juror polling. The
court ultimately imposed legal sentences for the crimes of which Jackson
was convicted.

¶14            After the filing of this decision, defense counsel shall inform
Jackson of the status of his appeal and of his future options. Counsel has
no further obligations related to this appeal unless, upon review, counsel
finds an issue appropriate for submission to the Arizona Supreme Court by
petition for review. State v. Shattuck, 140 Ariz. 582, 584-85 (1984). Jackson
shall have thirty days from the date of this decision to proceed, if he desires,
with a motion for reconsideration or petition for review.

                               CONCLUSION

¶15           Jackson’s convictions and sentences are affirmed.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                         5